                     4:04-cr-00483-TLW                Date Filed 01/19/21            Entry Number 108               Page 1 of 6




AO 245C (SCDC Rev. 09/19) Amended Judgment in a Criminal Case                                                   (NOTE: Identify Changes with Asterisks (*)))
                          Sheet 1



                                         UNITED STATES DISTRICT COURT
                                                                       District of    South Carolina
                                                                           )
               UNITED STATES OF AMERICA                                    )   AMENDED JUDGMENT IN A CRIMINAL CASE
                                  v.                                       )
                                                                           )   Case Number: 4:04-cr-00483-TLW-1
                    George William Whitmire                                )   USM Number: 11065-171
Date of Original Judgment: 3/25/05                                         )   William F Nettles , IV, AFPD
                                                                           )   Defendant’s Attorney

THE DEFENDANT:
    pleaded guilty to count(s)     One (1) , three (3) and four (4) of the indictment on October 29, 2004
    pleaded nolo contendere to count(s)
    which was accepted by the court.

    was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                         Offense Ended            Count
18:922(g)(1)                     Please see indictment                                                     12/16/03                 1
18:924(c)(1)(A) and 2            Please see indictment                                                     12/16/03                 3
18:924(l) and 2                  Please see indictment                                                     12/16/03                 4


       The defendant is sentenced as provided in pages 2 through               6       of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has been found not guilty on count(s)

    Count(s)                                                    is   are dismissed on the motion of the United States.

    Forfeiture provision is hereby dismissed on motion of the United States Attorney.

      It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                               January 19, 2021
                                                                               Date of Imposition of Judgment


                                                                               s/ Terry L. Wooten
                                                                               Signature of Judge

                                                                               Terry L. Wooten, United States District Judge
                                                                               Name and Title of Judge

                                                                               January 19, 2021
                                                                               Date
                    4:04-cr-00483-TLW                 Date Filed 01/19/21            Entry Number 108           Page 2 of 6

AO 245B (SCDC Rev. 09/19) Judgment in Criminal Case
                          Sheet 2 — Imprisonment
                                                                                                       Judgment — Page   2       of   6
 DEFENDANT:                  George William Whitmire
 CASE NUMBER:                4:04-cr-00483-TLW-1


                                                              IMPRISONMENT
         *** The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of one
         hundred and twenty (120) months as to Counts One (1) and Four (4) and three hundred (300) months as to Count Three (3); all
         such terms to run concurrently.




         The court makes the following recommendations to the Bureau of Prisons:




         The defendant is remanded to the custody of the United States Marshal.

         The defendant shall surrender to the United States Marshal for this district:
             at                                        a.m.          p.m.       on                                           .
             as notified by the United States Marshal.

         The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             before 2 p m. on                                               .
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.



                                                                     RETURN
 I have executed this judgment as follows:




         Defendant delivered on                                                           to

 at                                                   , with a certified copy of this judgment.


                                                                                                     UNITED STATES MARSHAL




                                                                            By
                                                                                                  DEPUTY UNITED STATES MARSHAL
                    4:04-cr-00483-TLW               Date Filed 01/19/21         Entry Number 108             Page 3 of 6

AO 245B (SCDC Rev. 09/19) Judgment in a Criminal Case
                          Sheet 3 — Supervised Release
                                                                                                      Judgment—Page     3       of       6
DEFENDANT:                George William Whitmire
CASE NUMBER:              4:04-cr-00483-TLW-1
                                                         SUPERVISED RELEASE

*****Upon release from imprisonment, the defendant shall be on supervised release for a term of three (3) years as to Counts One (1) and
four (4), and five (5) years as to Count Three (3); all such terms shall run concurrently. While on supervised release, the defendant shall
comply with the mandatory and standard conditions of supervision outlined in Title 18 U.S.C. § 3583(d). The defendant shall also comply
with the following special conditions:

     1.   The defendant shall participate in a program of testing and treatment for drug/alcohol abuse, as directed by the probation officer,
          until such time as the defendant is released from the program by the probation officer.

     2.   The defendant shall participate in a program of mental health counseling as directed by the probation officer.

     3.   The defendant shall participate in a program of self-help or training as deemed necessary by the probation officer.




                                                    MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.        You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.        You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.         You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.         You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                    4:04-cr-00483-TLW              Date Filed 01/19/21           Entry Number 108              Page 4 of 6


Sheet 3A — Supervised Release
                                                                                              Judgment—Page        4        of         6
DEFENDANT:                      George William Whitmire
CASE NUMBER:                    4:04-cr-00483-TLW-1

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
      within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
      10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines, based on your criminal record, personal history or characteristics, that you pose a risk to another
      person (including an organization), the probation officer, with the prior approval of the Court, may require you to notify the person
      about the risk and you must comply with that instruction. The probation officer may contact the person and confirm that you have
      notified the person about the risk
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
                    4:04-cr-00483-TLW                Date Filed 01/19/21               Entry Number 108          Page 5 of 6

AO 245B (SCDC Rev. 09/19) Judgment in a Criminal Case
                          Sheet 5 — Criminal Monetary Penalties
                                                                                                     Judgment — Page   5         of       6
 DEFENDANT:                      George William Whitmire
 CASE NUMBER:                    4:04-cr-00483-TLW-1
                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                    Assessment                Restitution                   Fine                  AVAA Assessment*             JVTA Assessment**
 TOTALS           $ 300.00                $                             $                     $                            $


      The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
     in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
     paid before the United States is paid.

 Name of Payee                             Total Loss***                           Restitution Ordered                 Priority or Percentage




 TOTALS                             $                                          $

      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:
            the interest requirement is waived for                fin          restitution.
            the interest requirement for             fine           restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
                    4:04-cr-00483-TLW                 Date Filed 01/19/21              Entry Number 108                Page 6 of 6

AO 245B (SCDC Rev. 09/19) Judgment in a Criminal Case
                          Sheet 6 — Schedule of Payments
                                                                                                             Judgment — Page        6      of           6
 DEFENDANT:                George William Whitmire
 CASE NUMBER:              4:04-cr-00483-TLW-1


                                                      SCHEDULE OF PAYMENTS

 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A         Lump sum payment of $ 300.00 (special   due immediately, balance due
                                         assessment)
              not later than                           , or
              in accordance with    C         D,        E, or       F below; or

 B         Payment to begin immediately (may be combined with                  C,           D, or         F below); or

 C         Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                             over a period of
                          (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

 D         Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                          (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E         Payment during the term of supervised release will commence within                (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F         Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



      Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                        Joint and Several                 Corresponding Payee,
      (including defendant number)                          Total Amount                           Amount                           if appropriate




      The defendant shall pay the cost of prosecution.

      The defendant shall pay the following court cost(s):

      The defendant shall forfeit the defendant’s interest in the following property to the United States:
      As directed in the Preliminary Order of Forfeiture, filed _______ and the said order is incorporated herein as part of this judgment.


 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
 prosecution and court costs.
